     Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 1 of 13 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

NRRM, LLC d/b/a CARSHIELD;

                     Plaintiff,

v.                                                        Case No.: 4:18-cv-01898

OMEGA VEHICLE SERVICES, LLC d/b/a                         JURY TRIAL DEMANDED
DELTA AUTO PROTECT;

                     Defendant.


                  COMPLAINT FOR TRADEMARK INFRINGEMENT,
                 FALSE ADVERTISING, AND UNFAIR COMPETITION

        Plaintiff NRRM, LLC d/b/a CarShield (“NRRM”) states the following for its Complaint

against Defendant Omega Vehicle Services, LLC d/b/a Delta Auto Protect (“Defendant” or

“Delta”):

                                   NATURE OF THE ACTION

        1.     This is a civil action for federal and state trademark infringement, false

advertising, and unfair competition.

        2.     NRRM and Defendant are in the business of marketing and selling vehicle service

contracts, which provide coverage for certain mechanical breakdowns and servicing for

automobiles.

        3.     NRRM markets and sells vehicle services contracts using the marks CARSHIELD

and CARSHIELD.COM, and it has federal registrations for and common law rights in those

marks. NRRM has expended considerable resources in building the CARSHIELD brand in the

vehicle service contract market.
    Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 2 of 13 PageID #: 2




         4.        After NRRM adopted its CARSHIELD brand, Delta began using “Carshield” in

headings in its advertisements on Internet search engines, including Google.

         5.        These advertisements infringe on NRRM’s trademarks in the vehicle service

contract industry, are likely to confuse consumers, and has resulted in damages to NRRM and

diminished its goodwill and reputation.

         6.        Further, Defendant refers to its vehicle service contracts in these advertisements

as “extended auto warranty,” “number 1 auto warranty,” “dealer approved,” and so on.

Likewise, Defendant’s website, DeltaAutoProtect.com, describes its vehicle service contracts as

“extended auto warranties,” “the right extended auto warranty for your car,” “comprehensive

extended service programs,” and so on.

         7.        Defendant’s use of language such as “extended” and “warranty” to refer to

vehicle service contracts violates various state and FTC regulations.

         8.        NRRM brings this action for federal trademark infringement, false advertising,

and unfair competition under the Lanham Act, 15 U.S.C. §§ 1114, 1125(a), and trademark

infringement and unfair competition under Missouri statutory and common law. NRRM seeks a

permanent injunction against Defendant’s use of SHIELD together with CAR and any other

designation confusingly similar to NRRM’s trademarks. NRRM also seeks an injunction against

Defendant’s use of “extended,” “warranty,” and similar language regarding Defendant’s vehicle

service contracts. NRRM further seeks monetary damages, an accounting of Defendant’s profits

gained from such use, NRRM’s attorneys’ fees and costs, and punitive damages.




4815-1022-0665.1                                    2
    Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 3 of 13 PageID #: 3




                                               PARTIES

         9.        Plaintiff NRRM, LLC d/b/a CarShield is a Missouri limited liability company

with its principal place of business in St. Charles County, Missouri.

         10.       NRRM is in the business of marketing vehicle service contracts in the state of

Missouri.

         11.       Defendant Omega Vehicle Services, LLC d/b/a Delta Auto Protect is a

Pennsylvania limited liability company with its principal place of business at 1800 John F.

Kennedy Blvd., Suite 300, Philadelphia, PA 19103.

         12.       Upon information and belief, Defendant is in the business of selling and/or

marketing vehicle service contracts, and is a direct competitor of NRRM.

                                   JURISDICTION AND VENUE

         13.       This action arises under 15 U.S.C. §§ 1114 and 1125(a), as well as the statutory

and common law of the state of Missouri. This Court has subject matter jurisdiction over these

claims pursuant to 28 U.S.C. §§ 1331, 1338, and 1367.

         14.       This Court has personal jurisdiction over Defendant. Defendant promotes, offers

for sale, and sells products and services in this District using marks and phrases that infringe

NRRM’s trademarks. Additionally, Defendant owns and/or operates an interactive website

accessible in the State of Missouri. Defendant purposefully directed its conduct toward the State

of Missouri by, for example, intentionally infringing the trademarks of a resident of the state.

Further, Defendant’s acts constitute the commission of a tort within the State of Missouri that

impacts or affects residents of the State of Missouri.




4815-1022-0665.1                                    3
    Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 4 of 13 PageID #: 4




         15.       Venue is proper in this District under 28 U.S.C. § 1391 because, among other

things, on information and belief, Defendant has sold and/or marketed products and services to

residents in this District, has committed tortious acts within this District, and a substantial part of

the events giving rise to these claims occurred and continues to occur in this District.

                               FACTS COMMON TO ALL CLAIMS

         A.        NRRM’s Trademark Rights

         16.       NRRM markets and sells vehicle services contracts. It operates under the mark

CARSHIELD.

         17.       NRRM is the owner of a federal trademark registration, No. 5,133,928, issued by

the USPTO on January 31, 2017, for the standard character mark CARSHIELD for “[v]ehicle

service contracts on vehicles manufactured by others for mechanical breakdown and servicing.”

See Exhibit 1.

         18.       NRRM is the owner of a federal trademark registration, No. 5,092,752, issued by

the United States Patent and Trademark Office (“USPTO”) on November 29, 2016, for the

standard character mark CARSHIELD.COM for “[v]ehicle service contracts on vehicles

manufactured by others for mechanical breakdown and servicing.” See Exhibit 2.

         19.       These registrations and NRRM’s common law rights to use CARSHIELD and

CARSHIELD.COM in connection with selling vehicle service contracts constitute and shall be

referred to collectively as the “CARSHIELD Marks” or the “Marks.”

         20.       NRRM has continuously used various CARSHIELD Marks in commerce to

market vehicle service contracts since at least as early as April 2016.




4815-1022-0665.1                                   4
     Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 5 of 13 PageID #: 5




         21.       NRRM has devoted substantial resources to the marketing, advertising, and

promotion of the CARSHIELD Marks in connection with selling vehicle services contracts.

         22.       NRRM owns and maintains a website at www.carshield.com that displays the

CARSHIELD Marks, where customers can receive quotes for vehicle services contracts.

         23.       NRRM also uses the CARSHIELD Marks in print, television, and radio

advertisements to market vehicle service contracts.

         24.       As a result of NRRM’s continuous use of the CARSHIELD Marks in connection

with its advertising, promotion, distribution, and sale of vehicle service contracts, the relevant

consuming public has come to recognize the CARSHIELD Marks as originating from and used

by NRRM, and to associate and identify the services offered and sold under the CARSHIELD

Marks exclusively with NRRM. NRRM derives invaluable goodwill from this recognition,

association, and identification by the consuming public and the trade.

B.       Delta’s Infringing Use

         25.       Periodically since at least August 2018, Delta has advertised on Internet search

engines such as Google using phrases such as “Carshield” in the headings. See Exhibit 3;

Exhibit 4.

         26.       The vehicle service contracts sold and/or marketed by Delta directly compete with

those marketed by NRRM under the CARSHIELD Marks, and the contracts are sold through

overlapping channels of trade, such as through print advertisements and online.

         27.       Defendant’s use of CARSHIELD is confusingly similar—in fact, identical—to

the CARSHIELD Marks, and likely to cause confusion amongst consumers as to the source of

the vehicle services contracts advertised and sold.



4815-1022-0665.1                                    5
     Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 6 of 13 PageID #: 6




         28.       Defendant knowingly, willfully, intentionally, and maliciously made use of

CARSHIELD in its advertisements to exploit the commercial value of the CARSHIELD Marks

and falsely suggest that Defendant’s vehicle service contracts are NRRM’s, or that the contracts

originate from, are sponsored by, or are endorsed by NRRM.

         29.       Defendant’s use of NRRM’s mark has directly harmed NRRM’s business by

diverting vehicle service contract sales away from NRRM, resulting in a loss of revenue by

NRRM and improper profits to Defendant.

         30.       Defendant’s actions have harmed NRRM’s reputation and goodwill associated

with the CARSHIELD Marks, and result in additional injury that cannot entirely be quantified or

captured.

C.       Delta Advertises Its Vehicle Service Contracts as Warranties

         31.       Delta’s advertisements and website use terms such as “extended” and “warranty”

to refer to its vehicle service contracts.

         32.       For example, Delta’s advertisements claim to offer “Number 1 Auto Warranty,”

#1 Extended Auto Warranty,” and claim to be “Dealer Approved.” See Exhibits 3 through 8.

         33.       Likewise, Delta’s website claims that vehicle service contracts are extended

warranties. For example, on its “What’s Covered” page, it states that an “Extended Service

Program” is “commonly referred to as an extended auto warranty.” Exhibit 9. It also claims to

offer “the right extended auto warranty for your car.” Id.

         34.       Likewise, in a page titled “Extended Service Program” and subtitled “The

difference between an Automobile Warranty and an Extended Auto Warranty / Extended Service

Program,” Delta confuses the difference between warranties and the vehicle service contracts it



4815-1022-0665.1                                    6
    Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 7 of 13 PageID #: 7




is marketing. See Exhibit 10. For example, it explains that an “extended automobile warranty”

is “[s]ometimes referred to as a service contract, or extended service program.” Id. at 1.

         35.       Generally, throughout its website, Delta markets its vehicle service contracts as

“auto warranties” and “extended auto warranties.” See, e.g., Exhibits 9 through 14.

         36.       Delta uses these terms despite the fact that it is not an automobile manufacturer or

seller and is thus unable to offer “warranties” as defined by federal law under the Magnuson-

Moss Warranty Act. See 15 U.S.C. § 2301.

         37.       As evidenced by a minimal disclaimer at the bottom of its website, Delta is aware

that it is not offering “warranties” as defined by the FTC, but even in that disclaimer, states that

“[a] vehicle service contract (VSC) is often referred to as an ‘extended auto warranty’ [or] ‘used

car warranty.’” See Exhibits 9, 12, 13, 14 at 5; Exhibit 10, 11 at 3.

         38.       Indeed, Delta admits in that disclaimer that it “uses the terms ‘Warranty,’

‘Extended Warranty,’ ‘Program,’ and ‘Extended Service Program,’ with ‘Vehicle Service

Contract’ and ‘Extended Service Contract’ for marketing purposes only,” even though marketing

is the target of the FTC and state regulations regarding vehicle service contracts. See Exhibits 9,

12, 13, 14 at 5 (emphasis added); Exhibit 10, 11 at 3 (emphasis added).

                                          COUNT ONE
                                 Federal Trademark Infringement
                             (Lanham Act Section 32 (15 U.S.C. § 1114))

         39.       NRRM restates the preceding paragraphs as if fully incorporated herein.

         40.       NRRM owns all rights, title, and interest in and to the CARSHIELD Marks,

including the federal registrations.




4815-1022-0665.1                                    7
    Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 8 of 13 PageID #: 8




         41.       Defendant’s use of CARSHIELD has caused and is likely to cause confusion,

deception, and mistake by creating the false and misleading impression that Defendant’s vehicle

service contracts originate from NRRM, are associated or connected with NRRM, or have the

sponsorship, endorsement, or approval of NRRM.

         42.       Defendant has used marks confusingly similar to NRRM’s federally registered

marks in violation of 15 U.S.C. §1114, and Defendant’s activities have caused and, unless

enjoined by this Court, will continue to cause a likelihood of confusion and deception for

members of the trade and public and, additionally, injury to NRRM’s goodwill and reputation as

symbolized by the federally registered CARSHIELD Marks, for which NRRM has no

completely adequate remedy at law.

         43.       Defendant’s actions have been with intentional, willful, and malicious intent to

trade on the goodwill associated with NRRM’s federally registered CARSHIELD Marks, to

NRRM’s great and irreparable injury.

         44.       Defendant has caused and is likely to continue to cause substantial injury to the

public and to NRRM, and NRRM is entitled to injunctive relief and to recover Defendant’s

profits, trebled profits and damages, costs, and reasonable attorneys’ fees under 15 U.S.C.

§§ 1114, 1116, and 1117.

                                         COUNT TWO
                                    Federal False Advertising
                           (Lanham Act Section 43(a) (15 U.S.C. § 1125(a))

         45.       NRRM restates the preceding paragraphs as if fully incorporated herein.

         46.       Delta’s use of phrases such as “warranty,” “extended warranty,” “extended

automobile warranty,” “auto warranty,” “extended car warranty,” “bumper to bumper warranty,”



4815-1022-0665.1                                    8
    Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 9 of 13 PageID #: 9




and “extended automotive warranty” gives the false impression that Delta markets “warranties”

for automobiles.

         47.       Delta’s advertisements and statements on its website are false, inaccurate, and

misleading in material respect and has or will cause injury to the general public.

         48.       Delta’s conduct, as set forth above, constitutes false advertising under the Lanham

Act, 15 U.S.C. § 1125.

         49.       Delta’s false advertising, combined with its trademark infringement, has also

caused injury to NRRM by associating the vehicle service contracts marketed by NRRM under

the CARSHIELD Marks with “warranties,” in violation of federal statute and FTC regulations.

         50.       Delta purchases CAR SHIELD, CARSHIELD, CARSHIELD.COM, or other

confusingly similar marks to the CARSHIELD Marks as keywords for advertising on Internet

search engines such as Google.

         51.       This keyword bidding exacerbates the damage caused to NRRM by Delta’s false

advertising.

                                        COUNT THREE
                       Federal Unfair Competition/Trademark Infringement
                         (Lanham Act Section 43(a) (15 U.S.C. § 1125(a))

         52.       NRRM restates the preceding paragraphs as if fully incorporated herein.

         53.       NRRM owns all rights, title, and interest in and to the CARSHIELD Marks.

         54.       Defendant’s use of SHIELD together with CAR described above has caused and

is likely to cause confusion, deception, and mistake by creating the false and misleading

impression that Delta’s vehicle service contracts originate from NRRM, are associated or

connected with NRRM, or have the sponsorship, endorsement, or approval of NRRM.



4815-1022-0665.1                                    9
  Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 10 of 13 PageID #: 10




         55.       Defendant’s use of terms such as “warranties” and “extended” in violation of

various state and FTC regulations, creates unfair competition in relation to NRRM, particularly

given Defendant’s purchase of CAR SHIELD, CARSHIELD, CARSHIELD.COM, or other

confusingly similar marks to the CARSHIELD Marks as keywords for advertising on Internet

search engines.

         56.       Defendant has made false representations, false descriptions, and false

designations of origin of its services, and has infringed common law rights in the CARSHIELD

Marks, in violation of 15 U.S.C. § 1125(a), and Defendant’s activities have caused and, unless

enjoined by this Court, will continue to cause a likelihood of confusion and deception of

members of the trade and public and, additionally, injury to NRRM’s goodwill and reputation as

symbolized by the federally registered CARSHIELD Marks, for which NRRM has no

completely adequate remedy at law.

         57.       Defendant’s actions have been with intentional, willful, and malicious intent to

trade on the goodwill associated with NRRM’s federally registered CARSHIELD Marks, to

NRRM’s great and irreparable injury.

         58.       Defendant has caused and is likely to continue to cause substantial injury to the

public and to NRRM, and NRRM is entitled to injunctive relief and to recover Defendant’s

profits, costs, and reasonable attorneys’ fees under 15 U.S.C. §§ 1125(a), 1116, and 1117.

                                           COUNT FOUR
                      State Trademark Infringement and Unfair Competition
                   (Mo. Rev. Stat. §§ 417.005-417.066 and Missouri Common Law)

         59.       NRRM restates the preceding paragraphs as if fully incorporated herein.




4815-1022-0665.1                                    10
  Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 11 of 13 PageID #: 11




         60.       NRRM owns all rights, title, and interest in and to the CARSHIELD Marks,

including all common-law rights and rights pursuant to Mo. Rev. Stat. § 417.005 et seq.

         61.       Defendant’s use of SHIELD together with CAR described above is likely to cause

confusion, deception, and mistake by creating the false and misleading impression that

Defendant’s vehicle service contracts originate from, are associated with, are connected with, or

have the sponsorship, endorsement, or approval of NRRM.

         62.       Defendant’s use of terms such as “warranties” and “extended” in violation of

various state and FTC regulations, creates unfair competition in relation to NRRM, particularly

given Defendant’s purchase of CAR SHIELD, CARSHIELD, CARSHIELD.COM, or other

confusingly similar marks to the CARSHIELD Marks as keywords for advertising on Internet

search engines.

         63.       Defendant has caused substantial injury to the public and to NRRM, and NRRM

is entitled to injunctive relief and to recover Defendant’s profits, costs, and reasonable attorneys’

fees.

         64.       Defendant’s wrongful conduct has been willful and deliberate or recklessly

indifferent to the rights of NRRM, warranting an award of punitive damages under Missouri

common law.

         65.       Defendant’s use of the Marks and confusingly similar marks, terms, and phrases

infringes and dilutes the Marks, entitling NRRM to injunctive relief pursuant to Mo. Rev. Stat.

§§ 417.061 and 417.066.




4815-1022-0665.1                                   11
  Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 12 of 13 PageID #: 12




                                             CONCLUSION

         WHEREFORE, NRRM prays the Court enter judgment in its favor and award NRRM

relief as follows:

         1.        That the Court permanently restrain and enjoin Defendant and its agents from any

                   and all further use of SHIELD together with CAR or any other marks confusingly

                   similar to the CARSHIELD Marks;

         2.        That the Court permanently restrain and enjoin Defendant and its agents from any

                   other act likely to induce the belief that any of Defendant’s business, vehicle

                   service contracts, services, or commercial activities are in any way legitimately

                   connected with, sponsored by, or approved by NRRM;

         3.        That the Court permanently restrain and enjoin Defendant and its agents from

                   using the terms “extended,” “warranty,” or any similar phrase in connection with

                   vehicle service contracts on any marketing, advertising, or promotional activities,

                   including its website;

         4.        That NRRM be awarded all damages incurred as a direct and proximate cause of

                   Defendant’s unlawful conduct;

         5.        That NRRM recover from Defendant all amounts, including profits, received by

                   Defendant as a direct and proximate cause of Defendant’s unlawful conduct;

         6.        That NRRM recover from Defendant treble, exemplary, and punitive damages,

                   based on its willfulness and/or reckless indifference to NRRM’s trademark rights,

                   available under the Lanham Act and Missouri law;




4815-1022-0665.1                                    12
  Case: 4:18-cv-01898-AGF Doc. #: 1 Filed: 11/07/18 Page: 13 of 13 PageID #: 13




         7.        That Defendant pay NRRM’s reasonable attorneys’ fees, based on its willful and

                   deliberate conduct in this exceptional case pursuant to 15 U.S.C. § 1117(a);

         8.        That NRRM be awarded prejudgment interest;

         9.        That NRRM be awarded post-judgment interest;

         10.       That the Court grant NRRM such other and further relief as the Court may deem

                   just and proper.

                                           JURY DEMAND

         NRRM hereby demands a jury trial on all issues so triable.

Dated: November 2, 2018                     Respectfully Submitted,



                                            By: s/Jeffrey H. Kass
                                                Jeffrey H. Kass, Bar. No. 46800
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                1700 Lincoln Street, Suite 4000
                                                Denver, Colorado 80203
                                                Tel.: 303-861-7760
                                                Fax: 303-861-7767
                                                Jeffrey.Kass@lewisbrisbois.com
                                                 Attorneys for Plaintiff




4815-1022-0665.1                                   13
